UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2007 Or ¨Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission file number 0-15237 HARLEYSVILLE NATIONAL CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 23-2210237 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 483 Main Street Harleysville, Pennsylvania19438 (Address of principal executive office and zip code) (215) 256-8851 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer xNon-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 28,880,837 shares of Common Stock, $1.00 par value, outstanding on November 2, 2007. -1- HARLEYSVILLE NATIONAL CORPORATION INDEX TO FORM 10-Q REPORT PAGE Part I.Financial Information Item 1. Financial Statements: Consolidated Balance Sheets at September 30, 2007 (unaudited) and December 31, 2006 3 Consolidated Statements of Income for the Three and Nine Months Ended September 30, 2007 and 2006 (unaudited) 4 Consolidated Statements of Shareholders’ Equity for the Nine Months Ended September 30, 2007 and 2006 (unaudited) 5 Consolidated Statements of Cash Flows for the Nine Months Ended September, 2007 and 2006 (unaudited) 6 Notes to Consolidated Financial Statements 7 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 31 Item 4. Controls and Procedures 32 Part II.Other Information 33 Item 1.Legal Proceedings 33 Item 1A.Risk Factors 33 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3.Defaults Upon Senior Securities 33 Item 4. Submission of Matters to a Vote of Security Holders 33 Item 5. Other Information 33 Item 6.Exhibits 33 Signatures 34 -2- PART 1.FINANCIAL INFORMATION HARLEYSVILLE NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in thousands) September 30, 2007 December 31, 2006 (Unaudited) Assets Cash and due from banks $ 60,952 $ 61,895 Federal funds sold and securities purchased under agreements to resell 89,300 59,000 Interest-bearing deposits in banks 28,816 3,975 Total cash and cash equivalents 179,068 124,870 Residential mortgage loans held for sale 1,933 1,857 Investment securities available for sale 870,254 853,010 Investment securities held to maturity (market value $58,931 and $59,297, respectively) 58,849 58,879 Loans and leases 2,093,867 2,045,498 Less: Allowance for loan losses (22,622 ) (21,154 ) Net loans 2,071,245 2,024,344 Premises and equipment, net 40,345 33,785 Accrued interest receivable 15,717 14,950 Goodwill 45,081 43,956 Intangible assets, net 7,156 7,282 Bank-owned life insurance 63,553 61,720 Other assets 27,318 25,175 Total assets $ 3,380,519 $ 3,249,828 Liabilities and Shareholders' Equity Deposits: Noninterest-bearing $ 309,489 $ 327,973 Interest-bearing: Checking 494,653 539,974 Money market 727,486 662,966 Savings 106,890 133,370 Time deposits 905,822 852,572 Total deposits 2,544,340 2,516,855 Federal funds purchased and short-term securities sold under agreements to repurchase 115,828 96,840 Other short-term borrowings 1,906 1,357 Long-term borrowings 309,750 239,750 Accrued interest payable 21,947 31,358 Subordinated debt 74,744 51,548 Other liabilities 17,610 17,369 Total liabilities 3,086,125 2,955,077 Shareholders' Equity: Series preferred stock,par value $1 per share; Authorized 8,000,000 shares, none issued — — Common stock, par value $1 per share; authorized 75,000,000 shares, issued 29,074,250 shares at September 30, 2007 and December 31, 2006 29,074 29,074 Additional paid in capital 194,647 194,713 Retained earnings 82,393 79,339 Accumulated other comprehensive loss (8,317 ) (6,103 ) Treasury stock, at cost: 193,413 shares at September 30, 2007 and 109,767 shares at December 31, 2006 (3,403 ) (2,272 ) Total shareholders' equity 294,394 294,751 Total liabilities and shareholders' equity $ 3,380,519 $ 3,249,828 See accompanying notes to consolidated financial statements. -3- HARLEYSVILLE NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (Dollars in thousands, except per share information) 2007 2006 2007 2006 Interest Income: Loans and leases, including fees $ 36,853 $ 34,553 $ 106,941 $ 99,519 Investment securities: Taxable 8,769 7,538 25,821 22,412 Exempt from federal taxes 2,739 2,643 8,113 7,842 Federal funds sold and securities purchased under agreements to resell 557 1,182 2,325 2,363 Deposits in banks 104 45 228 144 Total interest income 49,022 45,961 143,428 132,280 Interest Expense: Savings and money market deposits 12,276 10,630 37,212 27,061 Time deposits 9,652 9,732 28,670 26,341 Short-term borrowings 1,735 1,385 4,288 3,889 Long-term borrowings 4,495 3,600 12,402 11,628 Total interest expense 28,158 25,347 82,572 68,919 Net interest income 20,864 20,614 60,856 63,361 Provision for loan losses 2,525 900 6,075 3,000 Net interest income after provision for loan losses 18,339 19,714 54,781 60,361 Noninterest Income: Service charges 2,460 2,092 6,820 6,008 (Loss)/gain on sales of investment securities, net (58 ) — 475 — Gain on sale of credit card portfolio — — — 1,444 Wealth management 4,525 3,372 13,623 11,314 Bank-owned life insurance 648 591 1,833 1,792 Other income 2,190 2,231 6,416 6,584 Total noninterest income 9,765 8,286 29,167 27,142 Net interest income after provision for loan losses and noninterest income 28,104 28,000 83,948 87,503 Noninterest Expense: Salaries, wages and employee benefits 11,735 11,487 35,782 32,860 Occupancy 1,731 1,379 4,965 4,278 Furniture and equipment 897 917 2,890 2,708 Marketing 466 493 1,282 1,422 Other expense 4,027 3,284 12,857 11,095 Total noninterest expense 18,856 17,560 57,776 52,363 Income before income tax expense 9,248 10,440 26,172 35,140 Income tax expense 2,047 2,533 5,758 8,997 Net income $ 7,201 $ 7,907 $ 20,414 $ 26,143 Net income per share information: Basic $ 0.25 $ 0.27 $ 0.71 $ 0.90 Diluted $ 0.25 $ 0.27 $ 0.70 $ 0.89 Cash dividends per share $ 0.20 $ 0.19 $ 0.60 $ 0.55 Weighted average number of common shares: Basic 28,881,006 29,011,903 28,930,073 28,940,119 Diluted 29,107,274 29,384,310 29,183,811 29,373,646 See accompanying notes to consolidated financial statements. -4- HARLEYSVILLE NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (Unaudited) (Dollars and share information in thousands) Nine Months Ended September 30, 2007 Common Stock Treasury Stock Additional AccumulatedOther Number of Number of Par Paid Retained Comprehensive Treasury Comprehensive Shares Shares Value In Capital Earnings Loss Stock Total Income (Loss) Balance, January 1, 2007 29,074 (109 ) $ 29,074 $ 194,713 $ 79,339 $ (6,103 ) $ (2,272 ) $ 294,751 Issuance of stockfor stock options, net of tax and excess tax benefits - 57 - (266 ) - - 1,060 794 Issuance of stock awards - - - (1 ) - - 5 4 Stock based compensation expense - - - 201 - - - 201 Net income - 20,414 - - 20,414 $ 20,414 Other comprehensive loss, net of reclassifications and tax - (2,214 ) - (2,214 ) (2,214 ) Purchase of treasury stock - (141 ) - (2,196 ) (2,196 ) Cash dividends - (17,360 ) - - (17,360 ) Comprehensive income $ 18,200 Balance, September 30, 2007 29,074 (193 ) $ 29,074 $ 194,647 $ 82,393 $ (8,317 ) $ (3,403 ) $ 294,394 Nine Months Ended September 30, 2006 Common Stock Treasury Stock Additional AccumulatedOther Number of Number of Par Paid Retained Comprehensive Treasury Comprehensive Shares Shares Value In Capital Earnings Income (Loss) Stock Total Income Balance, January 1, 2006 27,500 (64 ) $ 27,500 $ 167,418 $ 88,285 $ (8,618 ) $ (1,353 ) $ 273,232 Issuance of stock for stock options, net of excess tax benefits 192 193 192 1,862 - - 4,020 6,074 Issuance of stock awards - - - 5 - - - 5 Stock based compensation expense - - - 345 - - - 345 Stock dividend 1,382 1,382 25,188 (26,582 ) (12 ) Net income - - - 26,143 - - 26,143 $ 26,143 Other comprehensive income, net of reclassifications and tax - 1,318 - 1,318 1,318 Purchases of treasury stock - (219 ) - (4,514 ) (4,514 ) Cash dividends - (15,986 ) - - (15,986 ) Comprehensive income $ 27,461 Balance, September 30, 2006 29,074 (90 ) $ 29,074 $ 194,818 $ 71,860 $ (7,300 ) $ (1,847 ) $ 286,605 See accompanying notes to consolidated financial statements. -5- HARLEYSVILLE NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended (Dollars in thousands) September 30, 2007 2006 Operating Activities: Net income $ 20,414 $ 26,143 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 6,075 3,000 Depreciation and amortization 3,728 3,324 Net amortization of investment securities discounts/premiums 1,394 2,711 Deferred income tax benefit (1,513 ) (2,120 ) Gain on sales of investment securities, net (475 ) — Gain on sale of credit card portfolio — (1,444 ) Bank-owned life insurance income (1,833 ) (1,792 ) Stock based compensation expense 201 345 Net increase in accrued interest receivable (767 ) (1,612 ) Net (decrease) increase in accrued interest payable (9,411 ) 847 Net decrease in other assets 1,339 372 Net increase (decrease) in other liabilities 1,263 (3,631 ) Other, net 5 (88 ) Net cash provided by operating activities 20,420 26,055 Investing Activities: Proceeds from sales of investment securities available for sale 90,529 — Proceeds from maturity or calls of investment securities held to maturity — 617 Proceeds from maturity or calls of investment securities available for sale 117,484 121,486 Purchases of investment securities available for sale (228,941 ) (143,821 ) Net increase in loans (54,776 ) (65,693 ) Net cash paid due to acquisitions, net of cash acquired (2,500 ) (14,525 ) Net proceeds from sale of credit card portfolio — 16,705 Purchases of premises and equipment (9,451 ) (8,241 ) Proceeds from sales of premises and equipment 2 216 Proceeds from sales of other real estate 13 32 Net cash used in investing activities (87,640 ) (93,224 ) Financing Activities: Net increase in deposits 27,485 262,789 Increase in federal funds purchased and short-term securities sold under agreements to repurchase 18,988 24,968 Increase (decrease) in other short-term borrowings 549 (314 ) Advances of long-term borrowings 125,000 10,000 Repayments of long-term borrowings (55,000 ) (68,000 ) Proceeds from subordinated debt issuance 23,196 — Cash dividends (17,360 ) (15,986 ) Repurchase of common stock (2,196 ) (4,514 ) Proceeds from the exercise of stock options 753 5,032 Excess tax benefits from stock based compensation 3 867 Other, net — (12 ) Net cash provided by financing activities 121,418 214,830 Net increase in cash and cash equivalents 54,198 147,661 Cash and cash equivalents at beginning of period 124,870 95,211 Cash and cash equivalents at end of the period $ 179,068 $ 242,872 Cash paid during the period for: Interest $ 92,005 $ 68,137 Income taxes $ 4,061 $ 12,184 Supplemental disclosure of noncash investing and financing activities: Transfer of assets from loans to net assets in foreclosure $ 51 $ 114 See accompanying notes to consolidated financial statements. -6- HARLEYSVILLE NATIONAL CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1– Summary of Significant Accounting Policies Principles of Consolidation and Basis of Presentation In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments, consisting only of normal recurring adjustments, necessary to present fairly the consolidated financial position of Harleysville National Corporation (the Corporation) and its wholly owned subsidiaries-Harleysville National Bank (the Bank), HNC Financial Company and HNC Reinsurance Company, as of September 30, 2007, the results of its operations for the three and nine month periods ended September 30, 2007 and 2006 and the cash flows for the nine month periods ended September 30, 2007 and 2006. Certain prior period amounts have been reclassified to conform to current year presentation. All significant intercompany accounts and transactions have been eliminated in consolidation. We recommend that you read these unaudited consolidated financial statements in conjunction with the audited consolidated financial statements of the Corporation and the accompanying notes in the Corporation's 2006 Annual Report on Form 10-K. The results of operations for the three and nine month periods ended September 30, 2007 and 2006 are not necessarily indicative of the results to be expected for the full year. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amount of assets and liabilities as of the dates of the balance sheets and revenues and expenditures for the periods presented. Actual results could differ from those estimates. For additional information on other significant accounting policies, see Note 1 of the Consolidated Financial Statements of the Corporation’s 2006 Annual Report on Form 10-K. Note 2 – Acquisitions/Disposition On May 15, 2007, the Corporation entered into a definitive agreement to acquire East Penn Financial Corporation (East Penn Financial) and its wholly owned subsidiary, East Penn Bank, a $451 million state chartered, FDIC insured bank, offering deposit and lending services throughout the Lehigh Valley, PA. Headquartered and founded in Emmaus, PA in 1990, East Penn Financial has nine banking offices located in Lehigh, Northampton and Berks Counties. The total value of the transaction at the agreement date, if it closed, is estimated at $92.7 million or approximately $14.50 per share of East Penn Financial stock, although actual value will depend on several factors, including the price of the Corporation’s stock, but will not be less than $13.52 per share ($86.3 million) or greater than $15.48 per share ($99.1 million). Under terms of the Merger Agreement, each shareholder of East Penn Financial may elect to receive either cash only or the Corporation’s shares only for each share of East Penn Financial stock, but may receive a combination of both in the aggregate for all East Penn Financial shares the shareholder owns. The amount of final per share consideration is based on a formula that is determined by the average per share value of the Corporation’s stock during the twenty day period ending eleven days prior to closing. The consideration is subject to election and allocation procedures designed to provide that the cash portion is $50.3 million but in any event not greater than 60% of the dollar value of the merger consideration. The parties have agreed that the allocation of the Corporation’s common stock and cash will be such that the East Penn Financial shareholders will not recognize gain or loss for federal income tax purposes on those East Penn Financial shares that are exchanged for the Corporation’s common stock in the merger. On November 1, 2007, the shareholders of East Penn Financial approved and adopted the Merger Agreement as amended August 29, 2007. The Corporation has received all necessary regulatory approvals for completion of the merger, subject only to receiving final clearance from the Office of the Comptroller of the Currency to consummate the merger of East Penn Financial Corporation’s wholly owned bank subsidiary, East Penn Bank, with and into Harleysville National Corporation’s wholly owned national bank subsidiary, Harleysville National Bank and Trust Company. The merger is currently expected to be effective on or about November 16, 2007.On March 1, 2007, the Cornerstone Companies, a subsidiary of the Bank, completed a selected asset purchase of McPherson Enterprises and related entities (McPherson), registered investment advisors specializing in estate and succession planning and life insurance for high-net-worth construction and aggregate business owners and families throughout the United States. Located in Towson, Maryland, McPherson became a part of the Cornerstone Companies, a component of the Bank’s Millennium Wealth Management division. The Bank paid $1.5 million in cash. Estimated goodwill and identifiable intangibles of approximately $1.5 million were recorded in connection with the asset purchase. Management is in the process of evaluating and finalizing the identifiable intangible assets and purchase accounting adjustments. On April 14, 2006, the Bank sold its existing credit card portfolio to Elan Financial Services, a national credit card issuer and established an agent issuing relationship with Elan Financial Services. Under the agreement, credit cards for the Bank are issued under the Harleysville National Bank name. The Bank sold $15.3 million in credit card receivables resulting in a gain in the second quarter of 2006 from the sale of these credit cards, net of federal income taxes, of approximately $939,000 or $.03 per diluted share. The Bank -7- Note 2 –Acquisitions/Disposition –
